Citation Nr: 0030447	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-16 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated at 10 percent, to include the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 (1999).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to May 1966.

By rating decision in October 1971, service connection was 
granted for lumbosacral strain.  In April 1999, the veteran 
filed a claim for an increased rating for his service 
connected back disability.  This appeal arises from the June 
1999 rating decision from the Columbia, South Carolina 
Regional Office (RO) that continued the evaluation of the 
veteran's service connected lumbosacral strain at 10 percent.  
A Notice of Disagreement was filed in July 1999 and a 
Statement of the Case was issued in July 1999.  A substantive 
appeal was filed in August 1999 with a request for a hearing 
at the RO before a local hearing officer.  In October 1999, 
the abovementioned RO hearing was held.


REMAND

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA orthopedic examination 
conducted in March 2000 is inadequate for rating purposes in 
that the requirements of DeLuca v. Brown, 8 Vet. App. 202 
(1995) were not addressed.  In DeLuca, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that in evaluating a service-connected joint, functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
under 38 C.F.R. § 4.45 must be addressed.  When addressing 
such functional loss, the provisions of VAOPGCPREC 36-97 
(December 1997) must be taken into account.  This opinion 
provides that Diagnostic Code (DC) 5293, intervertebral disc 
syndrome (IDS), involves loss of range of motion and that 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this diagnostic code.  Therefore, it must 
be additionally be determined whether a higher rating is 
warranted under DC 5293 based on functional loss.  A 
neurological examination additionally should be provided as 
the veteran has complained of radiating pain due to the 
service connected lumbosacral strain. 

There is an indication in the record that the veteran has 
been treated at the Greenville, South Carolina VA Medical 
Center.  Treatment records from this facility should be 
requested prior to a VA examination so that the record is 
complete.  Pursuant to a recent change in the duty to assist 
as enacted by the Veterans Claims Assistance Act of 2000 
(Nov. 9, 2000); 114 Stat. 2096, the duty to assist requires 
that the RO obtain relevant records, including private 
treatment records, as identified by the veteran and 
authorized by him to obtain.  If the records are unable to be 
obtained, the RO shall notify the veteran, identify the 
records they are unable to obtain, briefly explain the 
efforts made to obtain those records, and describe any 
further action to be taken with respect to the claim.

Further, the veteran has claimed that his lumbosacral strain 
has caused him difficulties with his employment.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (1999).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (The Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)).

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
lumbosacral strain in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including from the 
Greenville, South Carolina VAMC and any 
other VAMC as indicated by the veteran.  
With regard to the assistance required in 
obtaining these records, the RO's 
attention is directed to the requirements 
set forth in Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000); 114 Stat. 
2096.

2.  Thereafter, the veteran should be 
afforded orthopedic and neurological 
examinations to determine the current 
severity of the service connected 
lumbosacral strain.  Notification of the 
date, time and place of the examination 
should be sent to the veteran.  The 
claims folder must be made available to 
the examiners for review prior to the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history. 

The orthopedic examiner should indicate 
as follows:  (The answers should be 
numbered to correspond to the questions 
posed.)

I.  The ranges of motion of the 
veteran's low back and the normal 
ranges of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side, or 
positive Goldthwaite's sign.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
lumbosacral strain due to any of the 
following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.   

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected lumbosacral strain.  
If so, all such manifestations should be 
described in detail.  The discussion must 
include notation as to whether the 
veteran has persistent symptoms 
compatible with sciatic neuropathy; 
characteristic pain; demonstrable muscle 
spasm; or absent ankle jerk or other 
neurological findings appropriate to the 
site of any diseased disc.  If attacks of 
intervertebral disc syndrome are present, 
the examiner should note whether the 
attacks are recurrent, whether there is 
intermittent relief or whether there is 
little intermittent relief.  All factors 
upon which any medical opinion is based 
must be set forth for the record.

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197-98 (1997).

4.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular 
evaluation for service connected 
lumbosacral strain pursuant to 38 C.F.R. 
§ 3.321(b)(1) are met.  If such criteria 
are met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
36-97 (Dec. 12, 1997) and whether a 
separate rating may be assigned the 
neurological aspects of the service 
connected lumbosacral strain.  If the 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  This should additionally 
include consideration and discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  If 
the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 8 -


